Case 1:19-mc-00250-JMS-RT Document 1-1 Filed 07/12/19 Page 1 of 2            PageID #: 5




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

                                         )
 In re Subpoena to                       )     1:19-mc-250
                                         )
 Hurricane Electric, LLC                 )

                  DECLARATION PURSUANT TO 17 U.S.C. 512(h)

       KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

       1.     I am an attorney licensed to practice law in Hawai’i and represent

 Hunter Killer Productions, Inc., the owners of the copyright in the motion picture

 Hunter Killer.

       2.     This declaration is made in support of the accompanying subpoena,

 pursuant to 17 USC 512(h)(2)(C).

       3.     The purpose of the accompanying Subpoena is to obtain the identity of

 the alleged copyright infringer(s), namely the individual(s) who are promoting

 and/or distributing the torrent files of the motion pictures on the YTS website for the




 20-013Q
Case 1:19-mc-00250-JMS-RT Document 1-1 Filed 07/12/19 Page 2 of 2           PageID #: 6




 purpose of infringing copyright protected content. The information obtained will be

 used only for the purpose of protecting the rights granted to the copyright owner(s).

       I declare under penalty of perjury that the foregoing is true and correct.


       DATED: Kailua-Kona, Hawaii, July 12, 2019.

                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Owner/Requestor




                                           2
 20-013F
